Exhibit 10.2
EXECUTION COPY
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.
Alnylam — Tekmira — Protiva — UBC — AlCana
Supplemental Agreement
Effective July 27, 2009
This Supplemental Agreement is made by and among Alnylam Pharmaceuticals, Inc.
(“Alnylam”), Tekmira Pharmaceuticals Corporation (“Tekmira”), Protiva
Biotherapeutics Inc., a wholly-owned subsidiary of Tekmira (“Protiva”), the
University of British Columbia (“UBC”), and AlCana Technologies, Inc.
(“AlCana”), as of the effective date stated above.
Background

A.   Alnylam, UBC, AlCana, Tekmira and Protiva have a variety of relationships
with one another, including the following:

  1.   UBC has, pursuant to a License Agreement between Tekmira (as successor in
interest to INEX Pharmaceutical Corporation) and UBC dated effective July 1,
1998, as amended by an Amendment Agreement dated effective as of July 11, 2006,
and a Second Amendment Agreement dated effective January 8, 2007 (the
“UBC-Tekmira License Agreement”), granted Tekmira an exclusive license to
certain Technology (as such term is defined therein).     2.   Tekmira has,
pursuant to a Sublicense Agreement dated effective January 8, 2007 between
Tekmira (as successor in interest to INEX Pharmaceutical Corporation) and
Alnylam (“UBC Sublicense Agreement”), exclusively sublicensed certain of this
Technology to Alnylam.     3.   AlCana has been formed and is staffed in part by
former Tekmira employees. These individuals are bound by the agreements listed
on Exhibit A (collectively, the “Employment Agreements”) that, among other
things, bind them not to use or disclose certain Tekmira (or Protiva)
confidential information or trade secrets.     4.   Alnylam, UBC and AlCana
desire to enter into a lipid discovery collaboration pursuant to the Sponsored
Research Agreement dated of even date herewith (“Research Agreement”), a copy of
which is attached to this Supplemental Agreement as Exhibit B, and desire to
begin work under the Research Program as soon as possible.     5.   Alnylam has
entered into Consulting Agreements with the individuals defined in the Research
Agreement as “Consultants” (the “Consulting Agreements”), redacted copies of
which have been provided to Tekmira and Protiva.     6.   Alnylam has, pursuant
to the Amended and Restated License and Collaboration Agreement between Tekmira
and Alnylam effective as of May 30, 2008 (the “Alnylam-Tekmira License
Agreement”), granted to Tekmira an exclusive license to certain Alnylam
intellectual property for the purpose of developing certain products directed to
the targets identified pursuant to the Alnylam-Tekmira License Agreement.     7.
  Alnylam has, pursuant to the Amended and Restated Cross-License Agreement
between Alnylam and Protiva dated May 30, 2008 (the “Alnylam-Protiva License
Agreement”), granted to Tekmira a non-exclusive license to certain Alnylam
intellectual property for the purpose of developing certain products directed to
the targets identified pursuant to the Alnylam-Protiva License Agreement.

B.   In addition to the relationships described by the foregoing (and others),
Alnylam, UBC, AlCana, Tekmira and Protiva intend to enter into a new arrangement
which will be governed by this Supplemental Agreement and, the extent provided
herein, the Research Agreement attached

 



--------------------------------------------------------------------------------



 



  hereto. For clarity, the parties do not intend that anything in this
Supplemental Agreement or the Research Agreement will constitute any extension
or renewal of the “Collaboration” or the “Collaboration Term” as defined in the
Alnylam-Tekmira License Agreement.

C.   Capitalized terms used, but not otherwise defined, in this Supplemental
Agreement shall have the meanings ascribed to such terms in the Research
Agreement.

D.   It is the intention of Alnylam, UBC, AlCana, and the understanding of
Tekmira and Protiva, that Alnylam will fund research, described by a research
plan, which research will be performed by Alnylam, AlCana, and UBC under the
Research Agreement.

E.   The intellectual property rights arising out of that research will be
governed as set forth in this Supplemental Agreement and the Research Agreement.
For clarity, but subject in all cases to the operative provisions of this
Supplemental Agreement and the Research Agreement, it is the intention of the
foregoing parties that the rights resulting from the research to be performed in
accordance with this Supplemental Agreement and the Research Agreement, and the
licenses and assignments described in this Supplemental Agreement and the
Research Agreement, result in the following intellectual property rights, in
principal outline:

  1.   Alnylam will have (subject to the rights granted by it hereunder to one
or more of the other parties):

  i.   exclusive rights, with unlimited rights to sublicense, to any such
intellectual property in the Field of Use,     ii.   exclusive rights, with
unlimited rights to sublicense, to intellectual property invented solely by
Alnylam in all fields of use, including without limitation the Supplemental
Field, and     iii.   non-exclusive rights, with unlimited rights to sublicense,
to intellectual property invented jointly by Alnylam, on the one hand, and UBC
and/or AlCana, on the other hand, in all fields of use, including without
limitation the Supplemental Field;

  2.   AlCana will have (subject to the rights granted by it hereunder to one or
more of the other parties):

  i.   exclusive rights, with unlimited rights to sublicense, to intellectual
property invented solely by AlCana in all fields of use, including without
limitation, the Supplemental Field, but specifically excluding the Field of Use,
in which Field of Use rights may be exercised exclusively by Alnylam, and    
ii.   non-exclusive rights to intellectual property invented jointly by AlCana,
on the one hand, and UBC and/or Alnylam, on the other hand, in all fields of
use, including without limitation the Supplemental Field, but specifically
excluding the Field of Use, in which Field of Use rights may be exercised
exclusively by Alnylam;

  3.   UBC will have (subject to the rights granted by it hereunder to one or
more of the other parties):

  i.   exclusive rights, with unlimited rights to sublicense, to intellectual
property invented solely by UBC in all fields of use, including without
limitation the Supplemental Field, but specifically excluding the Field of Use,
in which Field of Use rights may be exercised exclusively by Alnylam, and    
ii.   non-exclusive rights to intellectual property invented jointly by UBC, on
the one hand, and AlCana and/or Alnylam, on the other hand, in all fields of
use, including without

Confidential

2



--------------------------------------------------------------------------------



 



      limitation the Supplemental Field, but specifically excluding the Field of
Use, in which Field of Use rights may be exercised by Alnylam;

  4.   Tekmira will have:

  i.   exclusive rights to use intellectual property invented by AlCana and/or
UBC under the Research Agreement (whether or not Alnylam is also an inventor of
such intellectual property) in the Field of Use for the targets identified
pursuant to the Alnylam-Tekmira License Agreement, with the sublicense rights
described in the Alnylam-Tekmira License Agreement, and     ii.   non-exclusive
rights to use intellectual property invented by AlCana and/or UBC under the
Research Agreement (whether or not Alnylam is also an inventor of such
intellectual property) in the Supplemental Field for use against any target,
with the sublicense rights described herein.

  5.   Protiva will have:

  i.   non-exclusive rights to use intellectual property invented by AlCana
and/or UBC under the Research Agreement (whether or not Alnylam is also an
inventor of such intellectual property) in the Field of Use for the targets
identified pursuant to the Alnylam-Protiva License Agreement, with the
sublicense rights described in the Alnylam-Protiva License Agreement, and    
ii.   non-exclusive rights to use intellectual property invented by AlCana
and/or UBC under the Research Agreement (whether or not Alnylam is also an
inventor of such intellectual property) in the Supplemental Field for use
against any target, with the sublicense rights described herein.

F.   It is also the intention of the foregoing parties that the intellectual
property rights of Alnylam arising out of the Consulting Agreements will be
licensed to AlCana exclusively in the Supplemental Field, and further
sublicensed by AlCana to Tekmira and Protiva non-exclusively in the Supplemental
Field.

G.   The foregoing Sections E and F are statements of intent only. They are
intended to elucidate the end result of the complicated licenses and assignments
described herein, and are not intended to replace any of the specific language
or structures described in this Supplemental Agreement, the Research Agreement
or any of the foregoing agreements.

Agreement
The parties to this Supplemental Agreement, for good and sufficient
consideration acknowledged to be received, hereby agree as follows:

  1.   Licenses to UBC Controlled IP. All UBC Controlled IP are hereby
exclusively licensed to Tekmira as follows:

  (a)   All UBC Controlled Patent Rights that claim priority to the “Patents”
(as such term is defined in the UBC-Tekmira License Agreement) (collectively,
“Schedule A IP”), shall be added to Schedule A of the UBC-Tekmira License
Agreement and the terms and conditions of the UBC-Tekmira License Agreement
(including, without limitation, the financial terms and conditions of such
agreement) shall apply to such Schedule A IP.

Confidential

3



--------------------------------------------------------------------------------



 



  (b)   With respect to all UBC Controlled IP other than Schedule A IP
(collectively, “Schedule 1 IP”), the Patent Rights comprising such UBC
Controlled IP shall be listed on Schedule 1 to this Supplemental Agreement and,
whether or not so listed, shall be and hereby are exclusively licensed to
Tekmira in the Field of Use under the terms and conditions of the UBC-Tekmira
License Agreement (the “Tekmira License”); provided, however, that (i) the
provisions of Articles 5 and 11 of the UBC-Tekmira License Agreement will not
apply to such license or any sublicenses under such license, (ii) Section 7.4
(Patent Filings) of the Research Agreement shall apply to the Schedule 1 IP in
lieu of Article 6 of the UBC-Tekmira License Agreement; provided further, that
Tekmira agrees to cooperate and if necessary, to be joined as a party, to any
infringement suits brought by Alnylam, UBC or AlCana pursuant to Section 7.4.3
or 7.4.4 of the Research Agreement, and the part(ies) bringing such suit shall
reimburse Tekmira for any reasonable costs incurred by Tekmira as a result of
cooperating with or participating in any such action, and (iii) Section 8.3
(Diligence) of the Research Agreement shall apply to the Schedule 1 IP in lieu
of Sections 10.2 through 10.8 of the UBC-Tekmira License Agreement. Moreover,
Tekmira and Protiva hereby acknowledge and agree to the provisions of
Sections 7.3 (Ownership of Program Developments and Program Materials), 8.2.1
(Licenses), 8.2.5 (Retained Right of UBC) and Exhibit E (UBC Terms and
Conditions) of the Research Agreement, and consent to the license grant by UBC
in Section 6.4 of the Research Agreement.

  2.   Assignment of UBC Controlled IP. Appropriate assignments of title in and
to UBC Controlled IP generated by AlCana will be made by AlCana to UBC in the
Field of Use, in accordance with the Research Agreement and in form and
substance reasonably acceptable to Alnylam, UBC and Tekmira, to enable UBC to
grant the above-described license to UBC Controlled IP to Tekmira.     3.  
Alnylam Sublicense of UBC Controlled IP. Tekmira hereby exclusively sublicenses
all UBC Controlled IP to Alnylam (“Alnylam Sublicense”) under the terms of the
UBC Sublicense Agreement; provided, however, that (a) notwithstanding the
definition of “Products” in the UBC Sublicense Agreement, the Alnylam Sublicense
under and to the UBC Controlled IP shall be expanded to include any and all
purposes within the Field of Use, (b) the terms of Section 3.2(b) of the UBC
Sublicense Agreement shall not apply to the Schedule 1 IP, (c) the financial
terms of the UBC Sublicense Agreement shall not apply to the Alnylam Sublicense
with respect to Schedule 1 IP (and for clarity, Alnylam shall not be required to
pay milestones or royalties to Tekmira under either the UBC Sublicense Agreement
or the Alnylam-Tekmira License Agreement in respect of the Schedule 1 IP, but
will be required to do so in respect of the Schedule A IP), (d) Alnylam, as
Payor for such purpose, shall instead pay milestones and royalties directly to
UBC and AlCana in respect of the Alnylam Sublicense with respect to Schedule 1
IP as set forth in Section 8.4 of the Research Agreement, (e) Section 7.4
(Patent Filings) of the Research Agreement shall apply to the Schedule 1 IP in
lieu of Article 6 and Sections 7.5, 7.6 and 7.7 of the UBC Sublicense Agreement,
(f) Sections 8.2.2, 8.2.3 and 8.2.4 of the Research Agreement shall apply to
Alnylam’s sublicenses of UBC Controlled IP in lieu of Sections 4.1 through 4.4
of the UBC Sublicense Agreement, and (g) Section 8.3 (Diligence) and
Section 10.2.3 of the Research Agreement shall apply to the Schedule 1 IP in
lieu of Sections 10.2 through 10.8 of the UBC-Tekmira License Agreement. For
clarity, the provisions of Section 6.4 of the Alnylam-Tekmira License Agreement
shall not apply to the Alnylam Sublicense of the UBC Controlled IP and the
sublicensing restrictions of Section 6.2.2 of the Alnylam-Tekmira License
Agreement will not apply to Alnylam’s sublicenses of UBC Controlled IP.

Confidential

4



--------------------------------------------------------------------------------



 



  4.   Consultant IP. The Consulting Agreements provide for assignments to
Alnylam of inventions, discoveries, improvements, ideas, designs, processes,
formulations, products, computer programs, works of authorship, databases, mask
works, trade secrets, know-how, information, data, documentation, reports,
research, creations and other products arising from or made in the performance
of Consulting Services (as defined in the applicable Consulting Agreement)
(collectively, “Consultant IP”). Alnylam will pay milestones and royalties as
set forth in Section 8.4 of the Research Agreement to Payee, for the benefit of
AlCana, in respect of Consultant IP in the Field of Use. Solely for purposes of
the application of the terms of Section 8.4 of the Research Agreement to this
Section 4, all references in Section 8.4 of the Research Agreement and the
defined terms of the Research Agreement used in such Section 8.4 to “UBC
Controlled IP” shall be replaced with the collective reference to “Consultant
IP”. For clarity, if a product, good or service is a Licensed Product by virtue
of being covered by an Outstanding Claim of both UBC Controlled IP and
Consultant IP, each of the milestone payments set forth in Section 8.4.1 shall
be payable only once with respect to such Licensed Product and only one royalty
shall be due to the Payee in respect of such Licensed Product.     5.   Tekmira
and Protiva Sublicenses and Licenses of Schedule 1 IP and Consultant IP. Alnylam
will sublicense its rights to all Schedule 1 IP and license its rights to
Consultant IP to (a) Tekmira under the terms of the Alnylam-Tekmira License
Agreement, as if such Schedule 1 IP and Consultant IP were included in the
definition of Alnylam Core Patent Rights in the Alnylam-Tekmira License
Agreement and for the same uses and purposes as applicable under the license of
such Alnylam Core Patent Rights under the Alnylam-Tekmira License Agreement
(“Tekmira Sublicense”); provided, however, that the financial terms of the
Alnylam-Tekmira License Agreement shall not apply to the Tekmira Sublicense (and
for clarity, Tekmira shall not be required to pay milestones or royalties to
Alnylam under the Alnylam-Tekmira License Agreement in respect of the Schedule 1
IP or the Consultant IP), and Tekmira, as the Payor for such purpose, shall
instead pay milestones and royalties directly to UBC for the benefit of UBC and
AlCana in respect of the Tekmira Sublicense as set forth in Section 8.4 of the
Research Agreement; and (b) Protiva under the terms of the Alnylam-Protiva
License Agreement, as if such Schedule 1 IP and Consultant IP were included in
the definition of Alnylam Patent Rights in the Alnylam-Protiva License Agreement
and for the same uses and purposes as applicable under the license of such
Alnylam Patent Rights under the Alnylam-Protiva License Agreement (“Protiva
Sublicense”); provided, however, that the financial terms of the Alnylam-Protiva
License Agreement shall not apply to the Protiva Sublicense (and for clarity,
Protiva shall not be required to pay milestones or royalties to Alnylam under
the Alnylam-Protiva License Agreement in respect of the Schedule 1 IP or the
Consultant IP), and Protiva, as the Payor for such purpose, shall instead pay
milestones and royalties directly to UBC for the benefit of UBC and AlCana in
respect of the Protiva Sublicense as set forth in Section 8.4 of the Research
Agreement. Solely for purposes of the application of the terms of Section 8.4 of
the Research Agreement to this Section 5, all references in Section 8.4 of the
Research Agreement and the defined terms of the Research Agreement used in such
Section 8.4 to “UBC Controlled IP” shall be replaced with the collective
reference to “Schedule 1 IP and Consultant IP”.     6.   AlCana License of
Consultant IP in the Supplemental Field. (a) As used in this Supplemental
Agreement, the “Supplemental Field” means Antisense and Gene Therapy. Alnylam
hereby grants to AlCana an exclusive, worldwide, milestone- and royalty-free
license to use and

Confidential

5



--------------------------------------------------------------------------------



 



      sublicense the Consultant IP and to manufacture, have made, distribute,
import, use and sell any products, processes, or services under any Patent
Rights claiming Consultant IP, in each case in the Supplemental Field.

     (b) Subject to Sections 6(c) and 6(d), all patent applications necessary to
protect the interests of the parties in any Consultant IP will be prepared,
filed, prosecuted, maintained, defended and paid for by Alnylam. Alnylam will
use Commercially Reasonable Efforts to diligently prosecute and maintain such
patent applications, however, nothing in this Supplemental Agreement shall be
construed to require Alnylam to prepare, file, prosecute, maintain, defend or
pay for any patent applications covering Consultant IP outside the Field of Use.
Through such mutually agreeable procedures as the parties may adopt from time to
time, Alnylam will provide AlCana with copies of all material documents received
or prepared by or on behalf of Alnylam in the prosecution and maintenance of
such patents and patent applications with respect to Consultant IP (provided,
however, that Alnylam shall not be required to share any provisional patent
applications before [**] months prior to the date of filing a utility patent
application or international PCT application), and shall provide such copies in
a timely manner to allow AlCana a reasonable opportunity to comment and request
changes. Alnylam agrees to include all reasonable comments of AlCana; provided,
however, that Alnylam shall have the right to make any final determination in
the event of any dispute between Alnylam and AlCana relating to any decision in
connection with the preparation, filing, prosecution or maintenance of any such
patent application or patent.
     (c) If Alnylam elects not to file or thereafter prosecute particular
Consultant IP or a Consultant IP Patent Right in any country that has
application in the Supplemental Field, Alnylam will promptly notify AlCana in
writing, and AlCana will have the right, but not the obligation, to file and
prosecute any Consultant IP or claims of a Consultant IP Patent Right, in each
case, that have application solely in the Supplemental Field, and/or maintain
the affected patent in the applicable country(ies), at its expense.
     (d) Subject to Section 6(e), Alnylam shall have the exclusive right, but
not the obligation, to initiate and maintain, at its expense, an appropriate
suit anywhere in the world against any Third Party who at any time is suspected
of infringing or using without proper authorization all or any portion of
Consultant IP, and shall control any such action for which it exercises such
right. AlCana agrees to cooperate with Alnylam in such action (including without
limitation, signing all necessary documents and vesting in Alnylam the right to
start the litigation), and Alnylam shall reimburse AlCana for any reasonable
costs AlCana incurs as a result of cooperating with such action. Any amounts
obtained by Alnylam for the infringement of Consultant IP will be retained by
Alnylam. AlCana may bring suit for infringement or unauthorized use of
Consultant IP in the Supplemental Field, at its own expense, if Alnylam elects
not to commence suit under this Section within [**] days of notice of such
alleged infringement from AlCana. Alnylam agrees to cooperate with AlCana in
such action, and AlCana shall reimburse Alnylam for any reasonable costs Alnylam
incurs as a result of cooperating with such action. Any amounts obtained by
AlCana for the infringement of Consultant IP in the Supplemental Field will be
retained by AlCana. All parties agree to be bound by the outcome of a suit for
infringement under this Section.
Confidential

6



--------------------------------------------------------------------------------



 



     (e) Alnylam and AlCana will promptly notify each other in writing of any
complaint received by such party or its Related Parties alleging infringement of
any patent or other proprietary rights regarding the use of the Consultant IP,
and Alnylam and AlCana will promptly meet to consider the claim or assertion and
the appropriate course of action. Each of Alnylam and AlCana shall have the
right to take action to defend any such claim brought against it by a Third
Party, provided, however, that neither AlCana nor Alnylam will enter into any
settlement of any claim described in this Section 6(e) that affects adversely
the other party’s rights or interests without first obtaining such party’s
written consent, which consent shall not be unreasonably withheld.

  7.   Tekmira and Protiva Licenses in the Supplemental Field. (a) UBC and
AlCana, to the extent of their respective interests and on the terms and
conditions stated in Schedule 2 to this Supplemental Agreement, hereby grant to
Tekmira and Protiva, and each of them, a nonexclusive, worldwide, milestone- and
royalty-bearing license (or sublicense, as the case may be) to use and
sublicense (as provided in Section 7(b) below) the Schedule 1 IP and the
Consultant IP and to manufacture, have made, distribute, import, use and sell
any products, processes, or services in each case in the Supplemental Field,
under any Patent Rights claiming Schedule 1 IP or Consultant IP (the
“Supplemental IP License”).

     (b) Tekmira and Protiva, and each of them, shall have no right to grant
sublicenses under the licenses granted in this Section 7 other than as follows:
(i) to an Affiliate, or (ii) solely for application to a Licensed Product (as
defined in Schedule 2 to this Supplemental Agreement) that has, prior to the
grant of the sublicense, been substantially developed by Tekmira and/or Protiva
or by Tekmira and/or Protiva pursuant to a Bona Fide Collaboration to the point
of completion of pharmacology and GLP toxicology studies intended to support an
IND application. For purposes of this Section 7, a “Bona Fide Collaboration”
means a collaboration between Tekmira and/or Protiva and one or more Third
Parties involving the development of one or more products within the
Supplemental Field and established under a written agreement in which (x) the
scope of the licenses granted, and financial or other commitments of value, are
of material value to Tekmira and/or Protiva, and (y) Tekmira and/or Protiva
undertakes and performs substantial, mutual research activity with the Third
Party. For purposes of clarity, it is understood and agreed that no
collaboration in which all or substantially all of Tekmira’s and/or Protiva’s
contributions or anticipated contributions are or will be solely in the form of
the grant by Tekmira or Protiva of licenses or sublicenses to one or more
intellectual property rights, will be considered a Bona Fide Collaboration.
     (c) In the event that AlCana’s license to the Consultant IP is terminated
for any reason, the Supplemental IP License will survive any such termination as
a direct license of the Consultant IP by Alnylam to Tekmira in the Supplemental
Field; provided that Tekmira and Protiva, respectively: (i) are not then in
breach of any terms or conditions governing its rights under the Supplemental IP
License; (ii) and as the case may be, agree in writing to be bound to Alnylam as
licensor under the terms and conditions of this Supplemental Agreement
applicable to the Supplemental IP License; (iii) will negotiate in good faith
with Alnylam an appropriate agreement, or amendment to this Supplemental
Agreement, to substitute Alnylam for AlCana as the licensor, and Alnylam for UBC
as Payee, with respect to the Consultant IP, in each case under terms no less
favorable, in the aggregate, for Alnylam than the applicable terms of this
Confidential

7



--------------------------------------------------------------------------------



 



Supplemental Agreement; and (iv) will pay Alnylam’s reasonable legal costs
incurred in the course of negotiating such agreements.

  8.   Other IP. No grant of a license, sublicense, or other right in or to the
use of any of the UBC Controlled IP or Consultant IP described in this
Supplemental Agreement will, by implication or otherwise, be construed to extend
any right for the grantee to practice or exploit any Intellectual Property of
the grantor that is not UBC Controlled IP or Consultant IP, as the case may be,
even where such other Intellectual Property may be required for the exercise of
the grantee’s rights in or to the UBC Controlled IP or the Consultant IP, as the
case may be, it being understood that any such rights in Intellectual Property
other than UBC Controlled IP and Consultant IP must be obtained by the grantee,
if at all, under agreements other than this Supplemental Agreement.     9.  
Representations and Warranties; Certain Disclaimers. (a) Each of the parties to
this Supplemental Agreement acknowledges and agrees to the following, for the
benefit of each of the other parties to this Supplemental Agreement:

  (i)   It is a company or corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction in which it is incorporated,
and has full corporate power and authority and the legal right to own and
operate its property and assets and to carry on its business as it is now being
conducted and as contemplated in this Supplemental Agreement, including, without
limitation, the right to grant and transfer the rights granted and transferred
hereunder.

  (ii)   As of the effective date of this Supplemental Agreement: (x) it has the
corporate power and authority and the legal right to enter into this
Supplemental Agreement and perform its obligations hereunder; (y) it has taken
all necessary corporate action on its part required to authorize the execution
and delivery of this Supplemental Agreement and the performance of its
obligations hereunder; and (z) this Supplemental Agreement has been duly
executed and delivered on behalf of such party, and constitutes a legal, valid
and binding obligation of such party that is enforceable against it in
accordance with its terms, subject to bankruptcy, insolvency, reorganization,
arrangement, winding-up, moratorium, and similar laws of general application
affecting the enforcement of creditors’ rights generally, and subject to general
equitable principles, including the fact that the availability of equitable
remedies, such as injunctive relief or specific performance, is in the
discretion of the court.

  (iii)   Except for the agreements listed on Schedule 3 to which it is a party,
(and with respect to which such party makes no representation or warranty):
(x) to such party’s best knowledge after reasonable inquiry, it has not entered,
and shall not enter, into any agreement that is in conflict with the rights
granted to any other party under this Supplemental Agreement, and has not taken
and shall not take any action that would in any way prevent it from granting the
rights granted to any other party under this Supplemental Agreement, or that
would otherwise materially conflict with or adversely affect the rights granted
to any other party under this Supplemental Agreement; and (y) its performance
and

Confidential

8



--------------------------------------------------------------------------------



 



      execution of this Supplemental Agreement does not and will not result in a
breach of any other contract to which it is a party.

     (b) Protiva and Tekmira acknowledge and agree (i) that notwithstanding
anything in this Supplemental Agreement, the UBC- Tekmira License Agreement, the
UBC Sublicense Agreement, the Alnylam-Tekmira License Agreement or the
Alnylam-Protiva License Agreement (collectively, the “Original Transaction
Documents”) to the contrary, none of UBC, AlCana or Alnylam makes any
representations or warranties whatsoever to Tekmira or Protiva regarding the UBC
Controlled IP or the Consultant IP; and (ii) to the disclaimers and limitations
of liability set forth in Sections 11.2, 11.4 and 11.5 of the Research
Agreement. The other parties to this Supplemental Agreement agree that AlCana
shall have no liability to them under the terms of the Original Transaction
Documents.

  10.   Indemnification; Limitation of Liability. (a) Tekmira and Protiva will
indemnify UBC, its Board of Governors, officers, employees, faculty, students
and agents (“UBC Indemnitees”) for any claims, including reasonable attorneys’
fees for defending those claims (“Claims”), based on or arising out of (i) the
exercise by the Tekmira Indemnitees (defined below) of their rights under this
Supplemental Agreement or the Research Agreement, or (ii) the use of the UBC
Controlled IP, Consultant IP or any Licensed Products by the Tekmira Indemnitees
or their respective distributors, customers or end-users; provided, however,
that Tekmira and Protiva shall not be required to indemnify the UBC Indemnitees
for any Claim (x) that arises solely due to the gross negligence or willful
misconduct of, or the material breach of this Supplemental Agreement or Research
Agreement by, a UBC Indemnitee or (y) described under clause (i) above unless
such Claim alleges the negligence or willful misconduct of, or the material
breach of this Supplemental Agreement or Research Agreement by, a Tekmira
Indemnitee, it being understood and agreed that such indemnification obligation
shall not apply if such allegations are later determined by a court or jury of
competent jurisdiction in an un-reversed, un-appealable or un-appealed decision,
to be untrue or unproven, with the result that such allegations are dismissed or
withdrawn (other than by agreement between the indemnifying party and the
plaintiff making such allegations). UBC will promptly notify Tekmira and Protiva
of a Claim and will reasonably cooperate with the defense thereof. Each of
Tekmira and Protiva shall be entitled to exercise its right of offset as a Payor
described under Section 11.5 of the Research Agreement to recover any amounts
paid to UBC pursuant to this Section 10(a) which UBC was not entitled to
receive.

     (b) Tekmira and Protiva will indemnify the Alnylam Indemnitees and the
AlCana Indemnitees for any Claims based on or arising out of (i) a Tekmira
Indemnitee’s negligence or willful misconduct, or (ii) a Tekmira Indemnitee’s
breach of this Supplemental Agreement or the Research Agreement, or (iii) the
use by a Tekmira Indemnitee of the UBC Collaboration IP or Consultant IP
licensed to Tekmira and Protiva under the Supplemental IP License or any
Licensed Products (in the case of (iii) only, except to the extent that any such
Claims are attributable to the negligence, willful misconduct or material breach
of this Supplemental Agreement by an Alnylam Indemnitee (in the case of an
indemnification obligation to Alnylam) or an AlCana Indemnitee (in the case of
an indemnification obligation to Alnylam)). Each of Alnylam and AlCana, as
applicable, will promptly notify Tekmira and Protiva of a Claim and will
reasonably cooperate with the defense thereof.
Confidential

9



--------------------------------------------------------------------------------



 



     (c) Alnylam will indemnify Tekmira, Protiva, their Related Parties and
their respective directors, employees and agents (the “Tekmira Indemnitees”) for
any Claims based on or arising out of (i) an Alnylam Indemnitee’s negligence or
willful misconduct, or (ii) an Alnylam Indemnitee’s breach of this Supplemental
Agreement or the Research Agreement, or (iii) the use by Alnylam or its Related
Parties (for clarity, AlCana is not a Related Party of Alnylam) of the UBC
Controlled IP or Consultant IP licensed or assigned to Alnylam as described in
this Supplemental Agreement or any Licensed Products (in the case of (iii) only,
except to the extent that any such Claims are attributable to the negligence,
willful misconduct or material breach of this Supplemental Agreement by a
Tekmira Indemnitee). Tekmira and Protiva will promptly notify Alnylam of a Claim
and will reasonably cooperate with the defense thereof.
     (d) AlCana will indemnify the Tekmira Indemnitees for any Claims based on
or arising out of (i) an AlCana Indemnitee’s negligence or willful misconduct,
or (ii) an AlCana Indemnitee’s breach of this Supplemental Agreement or the
Research Agreement, or (iii) the use by AlCana or its Related Parties of the UBC
Controlled IP or Consultant IP licensed or assigned to AlCana as described in
this Supplemental Agreement or any Licensed Products (in the case of (iii) only,
except to the extent that any such Claims are attributable to the negligence,
willful misconduct or material breach of this Supplemental Agreement by a
Tekmira Indemnitee. Tekmira and Protiva will promptly notify AlCana of a Claim
and will reasonably cooperate with the defense thereof.
     (e) To be eligible to be indemnified hereunder, the indemnified party shall
provide the indemnifying party with prompt notice of the Claim giving rise to
the indemnification obligation pursuant to this Section 10 and the exclusive
ability to defend (with the reasonable cooperation of the indemnified party) or
settle any such Claim; provided, however, that the indemnifying party shall not
enter into any settlement for damages other than monetary damages without the
indemnified party’s written consent, such consent not to be unreasonably
withheld. The indemnified party shall have the right to participate, at its own
expense and with counsel of its choice, in the defense of any claim or suit that
has been assumed by the indemnifying party. If the parties cannot agree as to
the application of Sections 10(a) through (d), inclusive, to any particular
Claim, the parties may conduct separate defenses of such Claim. Each party
reserves the right to claim indemnity from the other in accordance with Sections
10(a) through (d) above, inclusive, upon resolution of the underlying claim,
notwithstanding the provisions of this Section 10(e) requiring the indemnified
party to tender to the indemnifying party the exclusive ability to defend such
claim or suit.
     (f) NO PARTY WILL BE LIABLE UNDER ANY LEGAL OR EQUITABLE THEORY WHETHER
TORT (INCLUDING NEGLIGENCE), CONTRACT (INCLUDING FUNDAMENTAL BREACH) OR
OTHERWISE FOR INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, AGGRAVATED,
EXEMPLARY, PUNITIVE DAMAGES OR LOST PROFITS ARISING OUT OF OR RELATED TO THIS
SUPPLEMENTAL AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER, ARISING FROM OR
RELATING TO ANY BREACH OF THIS SUPPLEMENTAL AGREEMENT, REGARDLESS OF ANY NOTICE
OF SUCH DAMAGES, EXCEPT AS A RESULT OF A MATERIAL BREACH OF ANY CONFIDENTIALITY
AND NON-USE OBLIGATIONS. NOTHING IN THIS SECTION 10(f) IS INTENDED TO LIMIT OR
RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY PARTY.

  11.   Original Transaction Documents. For clarity, the existing financial
terms of the Original Transaction Documents (a) will apply to licenses and
sublicenses of Schedule A IP under the

Confidential

10



--------------------------------------------------------------------------------



 



      Original Transaction Documents and (b) will not apply to the transactions
contemplated under this Supplemental Agreement with respect to Schedule 1 IP and
the Consultant IP. Without waiving any rights it may have to obtain information
in the course of discovery in any legal proceeding, AlCana acknowledges that it
need not see such agreements in unredacted form, and that it need not, in order
to enter into or to perform under this Supplemental Agreement, know the details
of such financial terms whether now existing or hereafter altered.

  12.   Waiver; Non-suit Covenant. In consideration of the foregoing, Tekmira
and Protiva hereby (a) waive all prohibitions and restrictions upon [**] (and
any other UBC employee involved in the Research Program who was a former Tekmira
employee) and each former Tekmira employee who is subject to the provisions of
an Employment Agreement arising out of, under or in connection with their former
employment by Tekmira, to the extent that any activities of such former Tekmira
employee are carried out pursuant to the Research Program, the Consulting
Agreements or in connection with the performance of obligations or the exercise
of rights under this Supplemental Agreement; and (b) covenant not to sue
Alnylam, UBC, AlCana or any of the former Tekmira employees employed by AlCana
or UBC, for any cause of action relating to such activities that arises out of,
under or in connection with the former employment by Tekmira of such former
Tekmira employees. For clarity, a failure by any party to perform its respective
obligations under this Supplemental Agreement shall not entitle any other party
to sue any non-breaching party. Such former Tekmira employees are intended Third
Party beneficiaries of this provision.     13.   Disclosures. (a) Each of
Alnylam, UBC and AlCana hereby affirms that it will not attempt to obtain any
disclosures of any of Tekmira’s or Protiva’s confidential information from any
of such former Tekmira employees except to the extent the same is necessary for
AlCana’s conduct of its activities under the Research Program.

     (b) Notwithstanding anything in the Original Transaction Documents to the
contrary, none of UBC, AlCana or Alnylam will disclose any UBC Controlled IP or
Consultant IP to Tekmira or Protiva unless (i) such UBC Controlled IP or
Consultant IP is presented in one or more patent applications, in which event,
Alnylam shall promptly, and at the latest [**] days after filing a patent
application (including without limitation, a provisional patent application)
presenting UBC Controlled IP or Consultant IP, make disclosure of such UBC
Controlled IP or Consultant IP to Tekmira and Protiva; or (ii) subject to clause
(i) above, Tekmira or Protiva requests disclosure in writing of particular UBC
Controlled IP or Consultant IP that Tekmira or Protiva believes in good faith is
necessary to practice UBC Controlled IP or Consultant IP disclosed in clause
(i) above (in which event Alnylam shall make such disclosure to Tekmira or
Protiva as so requested). Tekmira and Protiva agree (x) to acknowledge receipt
of all disclosures in writing and (y) that no confidential information contained
in any provisional patent application provided to Tekmira or Protiva under this
Section 13(b), whether patentable or not, will be disclosed to Third Parties or
included in any patent filing or publication by Tekmira or Protiva prior to the
[**] anniversary of the date a copy of such provisional patent application was
first received by Tekmira or Protiva. For clarity, if pursuant to the procedures
set forth in Section 3.1(d) of the Research Agreement the Joint IP Committee
referred to therein determines that a Program Development is UBC Controlled IP
after a provisional patent application has already been filed presenting such
Program Development, then Alnylam shall have [**] days after such determination
to disclose such Program Development to Tekmira and Protiva.
Confidential

11



--------------------------------------------------------------------------------



 



     (c) The parties agree that Section 9.0 of each of the UBC-Tekmira License
Agreement and the UBC Sublicense Agreement shall not apply to Confidential
Information received under or in connection with this Supplemental Agreement or
the Research Program. Each of the parties agrees that Section 9.1 of the
Research Agreement will, mutatis mutandis, apply to this Supplemental Agreement,
and that, solely for the purposes of Section 9.1 of the Research Agreement, the
term “Disclosing Party” in such Section 9.1 will be deemed to include Tekmira
and Protiva to the extent they disclose any confidential information to any of
UBC, AlCana or Alnylam under or in connection with this Supplemental Agreement
or the Research Program, and the term “Receiving Party” in such Section 9.1 will
be deemed to include Tekmira and Protiva to the extent they receive any
confidential information from any of UBC, AlCana or Alnylam under or in
connection with this Supplemental Agreement or the Research Program.
     (d) Tekmira and Protiva agree to be bound by the provisions of Section 9.3
(Publicity) of the Research Agreement, and each of UBC, AlCana and Alnylam
agrees that, solely for the purposes of requiring consent under such Section 9.3
from a “Party,” the term “Party” in such Section 9.3 will be deemed to include
Tekmira and Protiva.

  14.   Term. This Supplemental Agreement will remain in effect for the term of
the Research Agreement, and thereafter to the extent required to implement the
parties’ agreements (including without limitation any payment obligations) with
respect to the Research Program, the UBC Controlled IP and the Consultant IP,
and will survive any termination or expiration of the Employment Agreements or
the Consulting Agreements. AlCana, UBC, and/or Alnylam shall promptly notify
Tekmira and Protiva of (a) the alteration of the material terms of the Research
Agreement or the Consulting Agreements, it being agreed that no such alteration
will be made without Tekmira’s and Protiva’s prior consent if it would reduce or
impair any right under this Supplemental Agreement of, or impose any obligation
upon, Tekmira or Protiva, and (b) any extension of the life of the Research
Program, including a statement of the new duration of the Research Program.

  15.   Other Provisions. For clarity, the parties hereby agree that the
non-financial provisions (i.e., those provisions other than the provisions
relating to milestone and royalty payments), including without limitation, the
termination-related provisions of (a) the UBC-Tekmira License Agreement and UBC
Sublicense Agreement shall (except as expressly set forth in this Supplemental
Agreement) apply with respect to UBC Controlled IP under the Tekmira License and
the Alnylam Sublicense, (b) the Alnylam-Tekmira License Agreement shall apply to
Schedule 1 IP and Consultant IP under the Tekmira Sublicense, (c) the
Alnylam-Protiva License Agreement shall apply to Schedule 1 IP and Consultant IP
under the Protiva Sublicense and (d) Section 7 and Schedule 2 of this
Supplemental Agreement shall apply to the Supplemental IP License; provided,
however, that any termination or conversion to non-exclusivity as a consequence
for a material breach shall be limited to the Intellectual Property that is the
subject of the material breach.

  16.   Miscellaneous Provisions. The provisions of Sections 13.4 (Remedies),
13.8 (No Modification), 13.10 (Waiver), 13.11 (Severability; Reformation), and
13.12 (Counterparts) of the Research Agreement, also apply to this Supplemental
Agreement. The notice provisions of Section 13.9 of the Research Agreement also
apply to this Supplemental Agreement; provided that the notice addresses of
Tekmira and Protiva are as follows:

Confidential

12



--------------------------------------------------------------------------------



 



     
If to Tekmira or Protiva, to:
  Tekmira Pharmaceuticals Corporation
or, as the case may be: Protiva Biotherapeutics Inc.
#200 — 8900 Glenlyon Parkway
Burnaby, B.C.
Canada V5J 5J8
Attention: President and C.E.O.
Facsimile No.: (604) 419-3201
 
   
With copy to:
  Fenwick & West LLP
1191 Second Avenue, 10th Floor
Seattle, WA 98101
Attention: Roger M. Tolbert
Facsimile No.: (206) 389-4511

  17.   Further Assurances. Each of Alnylam, AlCana, UBC, Tekmira and Protiva
agrees from time to time to execute and deliver all such further documents and
instruments and do all acts and things as a party may reasonably require to
carry out or better evidence or perfect the full intent and meaning of this
Supplemental Agreement. Each party acknowledges that it has read this
Supplemental Agreement and each of its attachments.     18.   Assignment. Except
as expressly provided in this Supplemental Agreement, neither this Supplemental
Agreement, nor any rights or obligations hereunder, may be transferred or
assigned, in whole or in part, by any party without the prior written consent of
the other parties. However, each of Alnylam, AlCana, Tekmira, and Protiva (each,
an “Assigning Party”) may transfer or assign this Supplemental Agreement, in
whole or in part, without the prior written consent of any other party, to an
Affiliate of the Assigning Party, or in connection with a merger, consolidation,
or a sale or transfer of all or substantially all of the assets to which this
Supplemental Agreement relates; provided, that all obligations of the Assigning
Party are assumed by the assignee under an assignment and assumption agreement
in a form approved by UBC within [**] days of completion of such merger,
consolidation, or a sale or transfer of all or substantially all of the assets
to which this Supplemental Agreement relates. Any transfer or assignment of its
interest in UBC Controlled IP or Consultant IP by UBC or AlCana within the Field
of Use or the Supplemental Field shall be expressly subject to the licenses
contemplated herein.     19.   Entire Agreement. This Supplemental Agreement is
the only agreement between or among Tekmira and/or Protiva, on one hand, and any
of Alnylam, UBC, and/or AlCana, on the other hand, bearing directly upon the
Research Program and the Consultant IP. Except as expressly stated herein,
neither this Supplemental Agreement nor any discussions, proposals or
negotiations with respect hereto or otherwise with respect to the Research
Program will alter the terms of, or constitute a waiver or release of any
party’s rights or obligations under, any of the existing agreements between or
among Tekmira and/or Protiva, on one hand, and Alnylam and/or UBC, on the other
hand, including without limitation the provisions of such agreements regarding
the termination of such agreements and the consequences thereof.     20.  
Governing Law. This Supplemental Agreement will be governed by, construed and
interpreted in accordance with the laws of the Province of British Columbia and
the laws of Canada in force in such Province. All parties agree that by signing
this Supplemental Agreement they have

Confidential

13



--------------------------------------------------------------------------------



 



      attorned to the jurisdiction of the Supreme Court of British Columbia. The
courts of British Columbia shall have exclusive jurisdiction over the
interpretation and enforcement of this Supplemental Agreement.

[Signature page follows]
Confidential

14



--------------------------------------------------------------------------------



 



The foregoing Supplemental Agreement is hereby agreed by the parties through the
signatures below of their authorized personnel, as of the effective date set
forth above:
Alnylam Pharmaceuticals, Inc.

        By   /s/ John M. Maraganore         Title Chief Executive Officer      
  Date Signed 7 /27/09        Tekmira Pharmaceuticals Corporation
      By   /s/ Mark Murray         Title President and CEO         Date Signed
July 27, 2009        Protiva Biotherapeutics Inc.
      By   /s/ Mark Murray         Title President and CEO         Date Signed
July 27, 2009        The University of British Columbia
      By   /s/ J.P. Heale         Title Associate Director, University-Industry
Liaison Office         Date Signed July 27, 2009        AlCana Technologies,
Inc.
      By   /s/ T.D. Madden         Title President and CEO         Date Signed
July 27, 2009   

Confidential

15



--------------------------------------------------------------------------------



 



         

Exhibit A
Employment Agreements
[**]
Confidential

16



--------------------------------------------------------------------------------



 



Exhibit B
Research Agreement
See Attached
Incorporated by reference to Exhibit 10.1 of Alnylam Pharmaceuticals, Inc.’s
Current Report on Form 8-K filed with the Securities and Exchange Commission on
June 29, 2011.
Confidential

17



--------------------------------------------------------------------------------



 



Schedule 1
Patent Rights
None as of the Effective Date
Confidential

18



--------------------------------------------------------------------------------



 



Schedule 2
Terms of License in Supplemental Field
1. Definitions. The following capitalized terms shall have the meanings set
forth in this Section 1. Capitalized terms used, but not otherwise defined, in
this Schedule 2 shall have the meanings ascribed to such terms in the
Supplemental Agreement and/or the Research Agreement.
“Consultant IP Patent Right” means a Patent Right claiming Consultant IP.
“Licensed Product” means, for the purpose of this Schedule 2, any product, good
or services covered by an Outstanding Claim of the Schedule 1 IP or the
Consultant IP.
“Net Sales” means the aggregate gross invoice prices of all units of the
Licensed Product sold by a Payor and its Related Parties to Payor Third Parties
(other than to a Sublicensee of Schedule 1 IP or Consultant IP) after deducting,
if not previously deducted, from the amount invoiced or received: (a) trade and
quantity discounts actually given other than early pay cash discounts;
(b) returns, rebates, chargebacks and other allowances actually given;
(c) retroactive price reductions that are actually granted; (d) sales or excise
taxes, customary transportation and insurance, custom duties, and other
governmental charges if separately set forth in the invoiced amount; and (e) a
fixed amount equal to [**] percent ([**]%) of the invoiced amount to cover bad
debt and early payment cash discounts. In the event that a Payor or its Related
Parties receives non-cash consideration for the sale of Licensed Products, such
Payor or its Related Parties, as the case may be, shall include the fair market
value of such non-cash consideration in its determination of the gross invoice
price.
With respect to sales of the Licensed Product combined with any other clinically
active therapeutic, prophylactic or diagnostic ingredient, mechanism or device
(a “Companion Product”) where either or both of the Licensed Product or the
Companion Product is available for sale independently of the other (“Combination
Products”), Net Sales shall be calculated on the basis of the gross invoice
price of the Licensed Product(s) containing the same composition and
concentration of active ingredient sold without the Companion Product. In the
event that the Licensed Product is sold only as a Combination Product, the Net
Sales shall be calculated on the basis of the gross invoice price of the
Combination Product less the gross invoiced price of the Companion Product sold
without the Licensed Product. In the event that the Licensed Product and the
Companion Product are each sold independently, the Net Sales shall be calculated
by multiplying (i) the gross invoiced price of the Combination Product by
(ii) the quotient achieved by dividing (A) the gross invoiced price of the
Licensed Product by (B) the sum of the gross invoiced price of the Licensed
Product plus the gross invoiced price of the Companion Product. The deductions
set forth in clauses (a) through (e) above will be applied in calculating Net
Sales for a Combination Product in proportion to the ratio of the Net Sales for
the Licensed Product to the Net Sales of the entire Combination Product, each as
calculated in accordance with this paragraph. If neither the Licensed Product
nor the Companion Product is sold independently, then Net Sales shall be
calculated on the basis of the gross invoice price of the Combination Product
without any reduction or deduction for the value of the Companion Product. For
greater clarity it is confirmed that no such reduction or deduction from Net
Sales
Confidential

19



--------------------------------------------------------------------------------



 



shall be made for: (i) any Licensed Product which consists of a combination of a
liposomal delivery technology and any clinically active therapeutic,
prophylactic or diagnostic ingredient or Material; or (ii) any Licensed Product
with respect to which any adjustment for Third Party royalties is allowed under
Section 4(b) of this Schedule 2.
“Payor” means, for the purpose of this Schedule 2, Tekmira or Protiva, and
“Payors” means Tekmira and Protiva, collectively.
“Related Parties” means, for the purpose of this Schedule 2, with respect to
(a) Tekmira, Tekmira’s Affiliates and sublicensees of Schedule 1 IP or
Consultant IP; and (b) Protiva, Protiva’s Affiliates and sublicensees of
Schedule 1 IP or Consultant IP.
“Royalty Term” means, separately with respect to each Licensed Product in each
country, the period (a) commencing on the First Commercial Sale of such Licensed
Product in such country (provided, that either (i) such Licensed Product is
covered by an Outstanding Claim of a Schedule 1 IP Patent Right or Consultant IP
Patent Right in such country at the time of such First Commercial Sale in such
country, or (ii) the manufacture of such Licensed Product is covered by an
Outstanding Claim of a Schedule 1 IP Patent Right or Consultant IP Patent Right
in the country or countries of manufacture, in each case at the time of such
First Commercial Sale in such country and (b) concluding on the expiration of
the latest of (i) the last to expire Valid Claim of a Schedule 1 IP Patent Right
or Consultant IP Patent Right in such country covering such Licensed Product,
(ii) the last to expire Valid Claim of a Schedule 1 IP Patent Right or
Consultant IP Patent Right in the country or countries of manufacture of such
Licensed Product covering such Licensed Product, and (iii) twelve (12) years
from the date of First Commercial Sale of such Licensed Product in such country.
“Schedule 1 IP Patent Right” means a Patent Right claiming Schedule 1 IP.
2. Payments. In consideration for the license and sublicense granted in the
Supplemental Field under Section 7 of the Supplemental Agreement with respect to
Schedule 1 IP and Consultant IP and other good and valuable consideration, the
Payors will make the following milestone and royalty payments to UBC for the
benefit of UBC and AlCana.
3. Milestone Payments. The Payors shall make a milestone payment to UBC for the
benefit of UBC and AlCana based on achievement of each of the milestone events
listed below by such Payor or any Related Parties for Licensed Products that are
directed to a particular Target. Such Payor shall notify UBC for the benefit of
UBC and AlCana in writing of the achievement of each such milestone event and
pay to UBC for the benefit of UBC and AlCana the applicable payment amount set
forth below within [**] days of such Payor’s or its Related Parties’ achievement
of such milestone event for each such Licensed Product. Each milestone payment
hereunder shall be payable only once by a Payor and its Related Parties with
respect to each Target, regardless of the number of times the same milestone is
achieved with respect to such Target by a Licensed Product. For clarity, once
either Payor has made a particular milestone payment with respect to a Licensed
Product that is directed to a particular Target, neither Payor will have any
obligation to make such milestone payment again with respect to any other
Licensed Product that is directed to the same Target. For example, in the event
that further clinical development of a Licensed Product with respect to which
one or more milestones payments have been made (an “Original Product”) is
halted, and such Licensed Product is replaced in development by a
Confidential

20



--------------------------------------------------------------------------------



 



different Licensed Product directed to the same Target (a “Backup Product”),
then neither Payor shall be obligated to make any payments with respect to
milestones achieved by the Backup Product for which a milestone payment has
already been made with respect to the Original Product. However, if such
Original Product or Backup Product is subsequently directed to a different
Target, then the Payor making such redirection shall be obligated to make any
payments with respect to the milestones achieved by such Original Product or
Backup Product directed to such different Target. Except as set forth above,
each milestone payment shall be nonrefundable and non-creditable against any
other payments due under this Schedule 2.

              Payment   Milestone Event   Amount (U.S. $)  
[**]
  [**]  
[**]
  [**]  
[**]
  [**]  
[**]
  [**]  
[**]
  [**]  

  4.   Royalties.

  (a)   Rates. Subject to the other terms of this Section 4, with respect to
each Licensed Product, the Payors shall pay UBC for the benefit of UBC and
AlCana a royalty (“Royalty”) equal to (i) [**] percent ([**]%) of all Net Sales
by any Payor or any Related Parties with respect to each Licensed Product sold
during the applicable Royalty Term that is covered by a Valid Claim of a
Schedule 1 IP Patent Right or a Consultant IP Patent Right, and (ii) [**]
percent ([**]%) of Net Sales by any Payor or any Related Parties with respect to
each Licensed Product sold during the applicable Royalty Term that is covered by
a Pending Claim of a Schedule 1 IP Patent Right or a Consultant IP Patent Right.
Notwithstanding anything in this Schedule 2 to the contrary, if a Licensed
Product is (x) covered by an Issued Claim of a Schedule 1 IP Patent Right or a
Consultant IP Patent Right in a country, or (y) the manufacture of such Licensed
Product is covered by an Issued Claim of a Schedule 1 IP Patent Right or a
Consultant IP Patent Right in the country or countries of manufacture, in each
case at the time of such First Commercial Sale in such country, then even if
there is no Outstanding Claim of a Schedule 1 IP Patent Right or a Consultant IP
Patent Right covering such Licensed Product in either such country or the
country or countries of manufacture, the Royalty Term for such Licensed Product
shall not terminate until twelve (12) years from the date of First Commercial
Sale of such Licensed Product in such country and the royalty rate set forth in
Section 4(a)(ii) above shall apply to such Licensed Product after expiration of
all Valid Claims of Schedule 1 IP Patent Right or a Consultant IP Patent Right
covering such Licensed Product in such country and the country or countries of
manufacture. After expiration of the Royalty Term for such Licensed Product, the
Consultant

Confidential

21



--------------------------------------------------------------------------------



 



      IP license with respect to such Licensed Product shall become fully paid
and perpetual.

  (b)   Adjustments for Third Party Royalties. If any Payor or any Related
Parties obtains or has obtained a license or similar right from any Payor Third
Party under any Patent Rights covering liposomal delivery technology that are
reasonably necessary for the manufacture, sale or import of a Licensed Product
(including, without limitation, under the UBC-Tekmira License Agreement, the UBC
Sublicense Agreement, the Alnylam-Tekmira License Agreement and the
Alnylam-Protiva License Agreement, if and as applicable), and if such Payor or
Related Parties is required to pay to such Third Party in consideration for the
grant of such license or similar right by the Third Party, a royalty calculated
on Payor’s or Related Parties’ Net Sales with respect to such Licensed Product
(the “Third Party Royalty”), then the Royalty payable pursuant to Section 4(a)
shall be reduced by an amount not exceeding [**] percent ([**]%) of the actual
Third Party Royalty attributable to the sale of such Licensed Product paid by
either Payor or any Related Parties; provided, however: that (i) if the Third
Party Royalty is paid by a Sublicensee, then such Third Party Royalty will only
be applied to reduce the amount of the royalty payable by Payor to Payee if such
Sublicensee’s payment to Payor of royalties on the Sublicensee’s Net Sales of
Licensed Products is also reduced in accordance with provisions substantially
equivalent to those contained in this subsection 4(b); and (ii) the Royalty
payable to UBC for the benefit of UBC and AlCana shall in no event be reduced to
less than [**] percent ([**]%) of the amounts set forth in Section 4(a)
regardless of the total amount of Third Party Royalties paid, and regardless of
the number of Third Party Royalty obligations that may arise with regards to the
sale of any Licensed Product.

  (c)   Other Royalty Provisions. Royalties shall become due and payable within
[**] days of each Contract Quarter during the applicable Royalty Term and shall
be calculated with respect to Net Sales in the immediately preceding Contract
Quarter. Along with its royalty payment hereunder, each Payor and its Related
Parties shall provide Payee with a royalty report (in a form that may be
reasonably prescribed by the Payee from time to time) containing the calculation
of such royalty. No Royalty shall be due upon the sale or other transfer among a
Payor and its Related Parties, but in such cases the royalty shall be due and
calculated upon such Payor’s or its Related Parties’ sales of Licensed Product
to the first independent Third Party. No royalties shall accrue on the sale or
other disposition of the Licensed Product by a Payor or its Related Parties for
use in a clinical study sponsored or funded by a Payor or its Related Parties or
on the disposition of a Licensed Product in reasonable quantities by a Payor or
its Related Parties as samples (promotion or otherwise) or as donations (for
example, to non-profit institutions or government agencies for a non-commercial
purpose). Other than as set out in this subsection, any other transaction,
disposition, or other dealing involving the sale or other transfer of Licensed
Products that is not made at fair market value is deemed to have been made at
fair market value, and the fair market value of such sale or transfer will

Confidential

22



--------------------------------------------------------------------------------



 



      be added to and deemed part of the Net Sales and will be included in the
calculation of royalties under this Agreement.

  (d)   Subject to the limitations on UBC’s liability contained in
Section 11.5(c) of the Research Agreement, each Payor and its Affiliates shall
have the right to offset up to [**] percent ([**]%) of any amounts due to UBC or
AlCana, as the case may be, under this Schedule 2, by the amount of any and all
damages or losses (including without limitation reasonable attorneys’ fees)
incurred by a Tekmira Indemnitee and arising out of the negligence, willful
misconduct or material breach of this Supplemental Agreement or the Research
Agreement by UBC or AlCana, as the case may be.

5. Tax. If a Payor concludes that tax withholdings under the laws of any country
are required with respect to payments by such Payor under this Supplemental
Agreement, the Payor shall withhold the required amount and pay it to the
appropriate governmental authority. In any such case, the Payor shall promptly
provide UBC for the benefit of UBC and AlCana with original receipts or other
evidence reasonably desirable and sufficient to allow UBC and/or AlCana to
document such tax withholdings for purposes of claiming foreign tax credits and
similar benefits. If UBC or AlCana is required to collect a tax to be paid by a
Payor or any of its Related Parties, then Payor will pay the tax to UBC for the
benefit of UBC and AlCana on demand.

6.   Currency. All dollar amounts ($) specified in this Schedule 2 are United
States dollar amounts. All payments under this Schedule 2 shall be made in
Canadian dollars. With respect to United States dollar payments converted to
Canadian dollars for payment and for sales of Licensed Products invoiced in a
currency other than Canadian dollars, the sales and any amounts payable
hereunder shall be expressed in their Canadian dollar equivalent calculated
using the applicable Payor’s (or its Related Party’s) own standard currency
translation methodology for the conversion of foreign sales currencies into
Canadian dollars, which methodology shall be in accordance with such generally
accepted accounting methodology used by Payor or Payor’s Related Parties and
shall be the methodology generally used by such party for currency conversions
in such party’s audited financial statements.

7.   Records and Audits. Each Payor shall keep, and shall require all its
Related Parties to keep and maintain, correct and complete books of accounts and
other records containing all information and data that may be necessary to
ascertain and verify the Net Sales of all Licensed Products, the royalties
payable under this Schedule 2 and the achievement of all milestone events. Such
accounts and records, and the calculation of royalties will be carried out in
accordance with U.S. Generally Accepted Accounting Principles (or such other
generally accepted accounting methodology used by such Payor’s Related Parties)
applied on a consistent basis. During the term of this Supplemental Agreement
and for a period of [**] years following its termination or expiration, UBC, for
the benefit of UBC and AlCana, shall have the right from time to time (not to
exceed [**] during each calendar year) to have an independent certified public
accountant inspect such books and records of a Payor and/or its Affiliates at
UBC’s and/or AlCana’s expense. Such inspection shall be conducted after
reasonable prior notice by UBC to such Payor during such Payor’s ordinary
business

Confidential

23



--------------------------------------------------------------------------------



 



      hours, shall not be more frequent than [**] during each calendar year and
may cover only the [**] years immediately preceding the date of the audit. Any
such independent certified accountant shall be reasonably acceptable to such
Payor, shall execute such Payor’s standard form of confidentiality agreement,
and shall be permitted to share with UBC solely its findings (the “Findings”)
with respect to the accuracy of the Net Sales, royalties and milestones reported
as payable under this Agreement. If such accounting determines that such Payor
paid UBC for the benefit of UBC and AlCana less than the amount properly due in
respect of any period which is the subject of the audit, then such Payor will
reimburse UBC for the benefit of UBC and AlCana such amount, and if the amount
underpaid exceeds five percent (5%) of the amount actually due and [**] dollars
($[**]), such Payor will also reimburse UBC for the costs of such accounting
(including the fees and expenses of the certified public accountant). In the
event such accounting determines that the Payor(s) paid more than the amount
properly due in respect of any period which is the subject of the audit, then
any excess payments shall be credited against future amounts due to UBC for the
benefit of UBC and AlCana, or if no such future amounts are reasonably expected
to be due, then UBC for the benefit of UBC and AlCana shall reimburse such Payor
promptly for any such overpayment.

  8.   In addition to the foregoing provisions of this Schedule 2, the following
provisions of the UBC-Tekmira License Agreement are hereby incorporated by
reference, mutatis mutandis, such that UBC, AlCana, Tekmira and Protiva shall be
subject to the terms thereof, or entitled to the benefit of such terms, as the
case may be: (i) Sections 7.1 to 7.3, inclusive; (ii) Sections 12.1 to 12.3,
inclusive; (iii) Sections 17.1 to 17.7, inclusive; (iv) Sections 18.3 and 18.5;
and (v) Sections 20.1 to 20.12, inclusive.

Confidential

24



--------------------------------------------------------------------------------



 



Schedule 3
Exceptions to Section 9(a)(iii)

1.   Research Agreement   2.   Original Transaction Documents   3.   Consulting
Agreements

Confidential

25